Name: 2004/11/EC: Commission Decision of 18 December 2003 setting out the arrangements for Community comparative trials and tests on seeds and propagating material of certain plants of agricultural and vegetable species and vine under Council Directives 66/401/EEC, 66/402/EEC, 68/193/EEC, 92/33/EEC, 2002/54/EC, 2002/55/EC, 2002/56/EC and 2002/57/EC for the years 2004 and 2005 (Text with EEA relevance) (notified under document number C(2003) 4836)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  technology and technical regulations;  plant product;  means of agricultural production;  cultivation of agricultural land
 Date Published: 2004-01-07

 Avis juridique important|32004D00112004/11/EC: Commission Decision of 18 December 2003 setting out the arrangements for Community comparative trials and tests on seeds and propagating material of certain plants of agricultural and vegetable species and vine under Council Directives 66/401/EEC, 66/402/EEC, 68/193/EEC, 92/33/EEC, 2002/54/EC, 2002/55/EC, 2002/56/EC and 2002/57/EC for the years 2004 and 2005 (Text with EEA relevance) (notified under document number C(2003) 4836) Official Journal L 003 , 07/01/2004 P. 0038 - 0042Commission Decisionof 18 December 2003setting out the arrangements for Community comparative trials and tests on seeds and propagating material of certain plants of agricultural and vegetable species and vine under Council Directives 66/401/EEC, 66/402/EEC, 68/193/EEC, 92/33/EEC, 2002/54/EC, 2002/55/EC, 2002/56/EC and 2002/57/EC for the years 2004 and 2005(notified under document number C(2003) 4836)(Text with EEA relevance)(2004/11/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 66/401/EEC of 14 June 1966 on the marketing of fodder plant seed(1), and in particular Article 20(3), (4) and (5) thereof,Having regard to Council Directive 66/402/EEC of 14 June 1966 on the marketing of cereal seed(2), and in particular Article 20(3), (4) and (5) thereof,Having regard to Council Directive 68/193/EEC of 4 April 1968 on the marketing of material for the vegetative propagation of the vine(3), and in particular Article 16(3), (4) and (5) thereof,Having regard to Council Directive 92/33/EEC of 28 April 1992 on the marketing of vegetable propagating and planting material, other than seed(4), and in particular Article 20(4), (5) and (6) thereof,Having regard to Council Directive 2002/54/EC of 13 June 2002 on the marketing of beet seed(5), and in particular Article 26(3), (4) and (5) thereof,Having regard to Council Directive 2002/55/EC of 13 June 2002 on the marketing of vegetable seed(6), and in particular Article 43(3), (4) and (5) thereof,Having regard to Council Directive 2002/56/EC of 13 June 2002 on the marketing of seed potatoes(7), and in particular Article 20(3), (4) and (5) thereof,Having regard to Council Directive 2002/57/EC of 13 June 2002 on the marketing of seed of oil and fibre plants(8), and in particular Article 23(3), (4) and (5) thereof,Whereas:(1) Directives 66/401/EEC, 66/402/EEC, 68/193/EEC, 92/33/EEC, 2002/54/EC, 2002/55/EC, 2002/56/EC and 2002/57/EC provide for the necessary arrangements to be made by the Commission for Community comparative trials and tests of seed and propagating material.(2) A call for projects (2003/C 159/08)(9) was published for the carrying-out of the above trials and tests.(3) The proposals have been assessed according to the selection and awarding criteria set out in the above call for projects. The projects, the bodies responsible for the carrying out of tests and the eligible costs as well as the maximum Community financial contribution corresponding to 80 % of the eligible costs should be established.(4) Community comparative trials and tests should be carried out in the years 2004 and 2005 on seeds and propagating material harvested in 2003, and the details of such trials and tests, the eligible costs as well as the maximum Community financial contribution should also be set out yearly by an agreement signed by the authorising officer of the Commission and the body responsible for the carrying-out of trials.(5) For Community comparative trials and tests lasting more than one year, the parts of the trials and tests following the first year should be authorised by the Commission without further reference to the Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry, on condition that the necessary appropriations are available.(6) Adequate representativity of the samples included in the trials and tests should be ensured, at least for certain selected plants.(7) Member States should participate in the Community comparative trials and tests, in so far as seeds of the plants concerned are usually reproduced or marketed in their territories, in order to ensure that proper conclusions may be drawn therefrom.(8) The measures provided for in this decision are in accordance with the opinion of the Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry,HAS ADOPTED THIS DECISION:Article 1Community comparative trials and tests shall be carried out in the years 2004 and 2005 on seeds and propagating material of the plants listed in the Annex.The eligible costs as well as the maximum Community financial contribution for the trials and tests for 2004 shall be as set out in the Annex.The details of the trials and tests are set out in the Annex.Article 2In so far as propagating and planting material of the plants listed in the Annex is usually reproduced or marketed in their territories, the Member States shall take samples of this material and make them available to the Commission.Article 3Subject to budgetary availability, the Commission may decide to continue the trials and tests set out in the Annex in 2005.The maximum Community financial contribution corresponding to 80 % of the eligible costs of a trial or test continued on this basis shall not exceed the amount specified in the Annex.Article 4This Decision is addressed to the Member States.Done at Brussels, 18 December 2003.For the CommissionDavid ByrneMember of the Commission(1) OJ 125, 11.7.1966, p. 2298/66; Directive as last amended by Directive 2003/61/EC (OJ L 165, 3.7.2003, p. 23).(2) OJ 125, 11.7.1966, p. 2309/66; Directive as last amended by Directive 2003/61/EC.(3) OJ L 93, 17.4.1968, p. 15; Directive as last amended by Directive 2003/61/EC.(4) OJ L 157, 10.6.1992, p. 1; Directive as last amended by Directive 2003/61/EC.(5) OJ L 193, 20.7.2002, p. 12; Directive as amended by Directive 2003/61/EC.(6) OJ L 193, 20.7.2002, p. 33; Directive as amended by Directive 2003/61/EC.(7) OJ L 193, 20.7.2002, p. 60; Directive as last amended by Directive 2003/61/EC.(8) OJ L 193, 20.7.2002, p. 74; Directive as last amended by Directive 2003/61/EC.(9) OJ C 159, 8.7.2003, p. 19.ANNEX>TABLE>>TABLE>